DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/19/2020 and 11/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1 and 3-12 are objected to because of the following informalities:  

Claim 1 recites the limitation "the respective multiple phases" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the DC nodes of the converter cells" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the DC nodes in each of the converter cells" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the respective semiconductor switching elements" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-11 inherit the same from claim 1.
Claim 12 recites the limitation "the DC nodes" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Which ones?
Appropriate correction is required.

Allowable Subject Matter
Claims 1 and 3-12 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to disclose or suggest, inter alia, a power conversion device comprising: a transformer including a plurality of primary windings connected in multiple phases to the respective AC terminals, and a plurality of secondary windings each formed of a single-phase open winding; and a plurality of converter cells disposed to correspond to the plurality of secondary windings, wherein the secondary windings are disposed to form a plurality of secondary winding groups each having secondary windings corresponding to the respective multiple phases, each of the converter cells converts a single-phase AC voltage between a pair of AC nodes each connected to a corresponding one of the secondary windings into a DC voltage by control of a plurality of semiconductor switching elements to be turned on and off, and outputs the DC voltage between a pair of DC nodes, the DC nodes of the converter cells are connected in series between the first DC terminal and the second DC terminal, and the power conversion device further comprises a control circuit, the control circuit includes a voltage control unit that generates an AC voltage command value between the AC nodes for controlling the AC current according to an AC current command value that has an amplitude for controlling the DC voltage to be set at a voltage command value in each of the converter cells, and a modulation unit that generates signals for controlling the respective semiconductor switching elements to be turned on and off according to comparison between each of carrier .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0372478 Trainer et al. disclose a voltage source converter system; US 2018/0097450 Andersson et al. disclose a high voltage DC converter; US 9,343,994 Hosokawa discloses a power conversion appratus.

This application is in condition for allowance except for the following formal matters: 
Noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GARY L LAXTON/Primary Examiner, Art Unit 2896                                6/18/2021